      4:19-cv-03093-SAL          Date Filed 06/10/20       Entry Number 45        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Aryee Henderson,                    )                  C/A No. 4:19-cv-3093-SAL
                                    )
                        Petitioner, )
                                    )
v.                                  )
                                    )                  ORDER
Michael Stephan,                    )
                                    )
                        Respondent. )
___________________________________ )

   This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Thomas E. Rogers, III (the “Report”), recommending dismissal of the petition

pursuant to Fed. R. Civ. P. 41(b). [ECF No. 41.] Attached to the Report is a Notice of Right to

File Objections. Id. No party filed objections to the Report, and the time for filing objections has

lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

                                                  1
      4:19-cv-03093-SAL       Date Filed 06/10/20      Entry Number 45       Page 2 of 2




incorporates the Report, ECF No. 41, by reference herein.         Accordingly, the petition is

DISMISSED in accordance with Fed. R. Civ. P. 41(b). In light of this ruling, the pending motion,

ECF No. 30, is terminated as MOOT.

   IT IS SO ORDERED.

                                                           /s/ Sherri A. Lydon______________
                                                           United States District Judge
June 10, 2020
Florence, South Carolina




                                               2
